Per curiam.
In 1991, Robert Christopher Collins, Jr., the Respondent herein, was suspended from the practice of law for twelve months after two clients complained that he had neglected their cases and failed to return fees paid to him in advance. In the Matter of Robert C. Collins, Jr., 261 Ga. 622 (409 SE2d 662) (1991). In 1992, the Respondent was again suspended from the practice of law for one year, to run consecutively with the 1991 suspension, after it was again found that he had neglected a client’s case and failed to protect the client’s rights. In the Matter of Robert C. Collins, Jr., 261 Ga. 802 (411 SE2d 711) (1992).
In response to similar complaints, the Respondent has now petitioned for voluntary surrender of his license to practice law in the State of Georgia, admitting that he violated Standards 4, 21, 22, 23, 44, 45, 61, 63, 65, and 68 of State Bar Rule 4-102. Based upon the findings of fact and conclusions of law of the special master, the State Disciplinary Board Review Panel recommends that the Respondent’s petition be accepted. We adopt the Review Panel’s recommendation in full, including the recommended conditions precedent to reinstatement, and direct that the Respondent be allowed to surrender his license to practice law.
Petition for voluntary surrender of license is granted.

All the Justices concur.

Pruitt & Britt, Walter M. Britt, for Collins.